Case 18-01597-TLM        Doc 9     Filed 12/11/18 Entered 12/11/18 10:05:06           Desc Main
                                   Document      Page 1 of 3


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com



                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO


IN RE:                                                CHAPTER 13

JOSHUA EVAN BAKER                                     CASE NO. 18-01597-TLM



              TRUSTEE'S MOTION TO DISMISS WITH A BAR TO REFILING

       COMES NOW, Kathleen A. McCallister, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the District of Idaho, and in support of her Motion to Dismiss states
as follows:
       1. The Debtor filed herein a Voluntary Petition pursuant to Chapter 13 of
the United States Bankruptcy Code on December 10, 2018.
       2. The Debtor has failed to file a Chapter 13 Plan as required by Rules 1007 and 3015 of
the United States Bankruptcy Code.
       3. This is now the sixth Chapter 13 case filed by this debtor since January 25, 2011. Of
his most recent cases, the Debtor filed case no. 16-00119 which on February 3, 2016. This case
was dismissed for failure to file a plan and schedules on March 30, 2016. Subsequently, the
Debtor filed case no. 17-00317 which would be dismissed with a one year bar to refiling on May
16, 2017. When issuing said order, the court advised Debtor he could not file again within one
year without representation of counsel. In an apparent attempt to circumvent the court’s order the
Debtor would file yet another Chapter 13 proceeding on January 8, 2018, case no. 18-00023,
with representation by counsel. Nevertheless, the Debtor never filed a plan and this case would
be dismissed on February 23, 2018.
Case 18-01597-TLM         Doc 9     Filed 12/11/18 Entered 12/11/18 10:05:06           Desc Main
                                    Document      Page 2 of 3


        4. In the six Chapter 13 bankruptcy proceedings filed by this Debtor, with counsel or
without, he has yet to file a Chapter 13 plan.
        5. The Debtor’s serial filing of bankruptcy petitions that he does not intend to pursue are
an abuse of the bankruptcy court.


        WHEREFORE, the Trustee respectfully requests that this case be dismissed with a two
year bar to refiling.



        DATED: December 11, 2018

                                                      /s/ Kathleen McCallister
                                                     Kathleen McCallister, Trustee
Case 18-01597-TLM       Doc 9    Filed 12/11/18 Entered 12/11/18 10:05:06      Desc Main
                                 Document      Page 3 of 3




                                CERTIFICATE OF SERVICE


        I, HEREBY CERTIFY that on December 11, 2018, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Joshua Evan Baker
Pro Se

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

      Via first class mail, postage prepaid addressed as follows:


Joshua Evan Baker
316 W Coldwater Ct
Eagle, ID 83616



                                                    /s/ Matthew Mallard
                                                   Matthew Mallard, Case Administrator
